Exhibit 10.10

Fisher Communications, Inc.

Summary of Non-Employee Director Cash Compensation Fees

Fisher Communications, Inc. non-employee directors receive the following cash
compensation for their director service, effective January 1, 2011:

 

     Amount ($)  

Annual Board Retainer

  

Chairman

     65,000   

All other directors

     30,000   

Additional Annual Committee Chair Retainers

  

Audit Committee

     10,000   

Nominating & Corporate Governance Committee

     5,000   

Compensation Committee

     7,500   

Board Meeting Fees (per meeting attended)

     1,000   

Committee Meeting Fees (per meeting attended)

     1,000   